DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).
Where Applicant recites optional claim language, such as optional claim language that may follow the term(s) “wherein …, for …,” such claim language does not limit the claims, and does not require a separate reason for rejection.  While a cumulative rejection of such language is provided below for purposes of compact prosecution, Examiner notes that replacing only the above words does not change the optional nature of the claim language and suggests requiring important claim language to recite limitations corresponding to the subject matter of the claim.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.

Claims 1-2, 4-7, 10-12, 14-16, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110211036 to Tran (“Tran”) in view of Applicant admitted prior art (“AAPA”) in the Specification, embodying the descriptions of prior art intended to be used and improved by the Applicant.
Regarding Claim 1:  “A camera comprising:
an image obtaining system comprising a lens and (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, a conventional digital camera (obtaining module 110) contains a lens (protective or optical), a sensor (CMOS or CCD), and an image processing module to generate an image data (digitizer or sensor interface controller).  See Specification, Paragraphs 39-40.  See an embodiment in prior art directed to an optical lens “camera fitted with wide angle lens and suitable distortion removing image processor” Tran, Paragraph 105.)
a sensor, and configured to obtain an image or video data; (“The output from imager (CMOS or CCD) 200 is digitized and provided” Tran, Paragraph 26.)
at least one type of embedded processor coupled to the image obtaining system and configured to perform intelligent analysis and processing on the image or the video data, wherein the at least one type of embedded processor comprises a central processing unit (CPU), a digital signal processor (DSP), an application-specific integrated circuit (ASIC), or a field-programmable gate array (FPGA); (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this element covers “a general purpose processor … or a combination of a CPU and a GPU.”  See Specification, Paragraph 43.  Prior art teaches such embodiments:  “CPU/GPU (graphic processing unit) device 360 where the parallel processes used to produce graphics imagery” Tran, Paragraph 26.)
a communications interface coupled to the at least one type of embedded processor and configured to: receive, from an external device, configuration information; … and send the configuration information to a target embedded processor of the at least one type of embedded processor according to a requirement of an application scenario, (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the communication interface can be embodies as a USB or PCI-E.  See Specification, Paragraph 63.  Note the USB interface and a pertinent application of the interface in the prior art: “The system receives firmware programming from a serial EEPROM … the host computer is signaled through the USB interface … to query and modify the system configuration data. … It incorporates sophisticated camera functions …”  Tran, Paragraph 30.)
wherein the configuration information according to the requirement wherein the configuration information extends a function of the camera at least one of: a deep learning-based neural network model; location topology information and control information for multi-camera cooperation; a security control list; or a control action indication.”  (Note that this element states an intended benefit of the claim without imposing any additional limitations on structure or algorithms to be performed.  See treatment of intended use language above.  Also, prior art teaches an embodiment where “the host computer is signaled through the USB interface … to query and modify the system configuration data. … It incorporates sophisticated camera functions …”  Tran, Paragraph 30. also note an embodiment where “The GPU executes parallel instructions (configuration information) that form a video analytic engine. The video analytics engine analyzes the video data produced by imager 200 to detect whether a predefined event or object of interest is being captured …”  Tran, Paragraph 41.)
Where necessary, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of camera and computer systems in AAPA with the details of such systems taught in Tran, in order to get a clearer picture of the type of camera and computer system technologies that were known in the art and which forms the basis for Applicant’s intended improvements such as in using “cameras is in video surveillance”.  See Tran, Paragraphs 6-10.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Regarding Claim 2:  “The camera of claim 1, wherein the communications interface is a wireless communications interface.”  (“wireless transceiver coupling the imager, the CPU and the GPU;”  Tran, Paragraph 11.)
Regarding Claim 4:  “The camera of claim 1, wherein the communications interface comprises an extension interface, and wherein the extension interface is configured to: couple an extension device to the camera, wherein the extension device comprises an algorithm code according to the requirement; and  implement communication between the at least one type of embedded processor and the extension device.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this interface can be USB or PCI-E.  See Specification, Paragraph 63.  Prior art teaches this:  “The cameras in FIGS. 1A-1B and 6-7 can communicate over PCie bus, or can communicate over USB 3.0 protocol (SuperSpeed USB).”  Tran, Paragraph 34.  In this example the additional cameras embody extension devices.)
Regarding Claim 5:  “The camera of claim 4, wherein the camera is configured to: authorize the extension device; and use the extension device as a node to control another extension device.”  (This claim language is rather vague.  Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this controlling extension device can be a configuration EEPROM as in Tran, Paragraph 30 or a GPU as in Tran, Paragraphs 10-13.)
Regarding Claim 6:  “The camera of claim 4, further comprising a software system configured to install a software driver of the extension device to manage the extension device.” (Note an embodiment directed to “receiving firmware programming that allow the host computer to query and modify the system configuration data.”  Tran, Paragraph 30.  Also note embodiment directed to “operating system” and to “applications plugged into the pipeline, via application program interfaces (APIs)”  In Tran, Paragraphs 110-113.)
Regarding Claim 7:  “The camera of claim 4, wherein the extension device is a communications interface, a storage device, or an intelligent processor.”  (Note USB, memory, or GPU respectively in Tran, Paragraph 26.)
Claim 10 is rejected for reasons stated for Claim 1, because the method elements of Claim 10 are implemented by the apparatus elements of Claim 1.
Claim 11 is rejected for reasons stated for Claim 2 in view of the Claim 10 rejection.
Claim 12 is rejected for reasons stated for Claim 2 in view of the Claim 10 rejection. Note that the claim does not limit the scope of “fixed” communication interface.  See embodiments of wireless and wired communication interfaces in Claim 2.  Also note wired embodiments in Tran, Paragraph 10.)
Claim 21 “A computer program product comprising computer-executable instructions that are stored on a non-transitory computer readable storage medium and that, when executed by a processor, cause a camera to:” is rejected for reasons stated for Claim 1, and because prior art teaches:  “The USB board provides centralized communication between the image sensor and the host PC. The system receives firmware programming from a serial EEPROM … The firmware also supplies the necessary code to implement USB vendor commands that allow the host computer to query and modify the system configuration data.” Tran, Paragraph 30.  
Also note that limitations as to the type of computer hardware and communication interface do not particularly limit the elements of the program that can be stored in the computer program product.
Claim 22 is rejected for reasons stated for Claim 2 in view of the Claim 21 rejection.
Claim 23 is rejected for reasons stated for Claim 12 in view of the Claim 21 rejection.

Claims 3, 8, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tran and AAPA in view of US 20130014221 to Moore (“Moore”).
Regarding Claim 3:  “The camera of claim 1, further 
comprising a security and management system coupled to the communications interface and configured to: … manage data and system security of the camera by setting a security control point in a data transmission path of the camera to perform authentication on transmitted data; and  (“Video analysis applications from anywhere in the world can, after authentication and security clearance, access and analyze video data” Tran, Paragraph 110.)
Tran does not explicitly teach to “store the security control list comprising a management list of the camera for external devices and comprising information about the external devices allowed to access system data of the camera.” (Note that Tran’s disclosure of “authentication and security clearance” implies that there is “a management list” against which the devices are authenticated and cleared.  
Cumulatively, Moore teaches the above claim feature in the context of connecting USB devices to a computer:  “a device identification database or other data is structure which may be used to maintain a whitelist of approved USB devices, a blacklist of prohibited USB devices, or a combination of both. … retrieve specific information about the device”  Moore, Paragraph 10.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Tran and AAPA to implement the above claim feature as taught in Moore, in order to prevent “an unauthorized or malicious” access to the system.  Moore, Paragraph 6.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Regarding Claim 8:  “The camera of claim 4, wherein the extension interface is further configured to implement communication between the camera and the extension device using a Transmission Control Protocol (TCP)/Internet Protocol (IP) communication technology or a User Datagram Protocol (UDP) technology.”  (“The cameras in FIGS. lA-1B and 6-7 can communicate over PCie bus, or can  communicate over USB 3.0 protocol (SuperSpeed USB).”  Tran, Paragraph 34.  Tran does not teach internet protocols, however Moore teaches “USB device with information stored in DID 316 or, if host system 300 has Internet connectivity” in Paragraph 32, indicating that the communication can be implemented using various substitute communication protocols available to a networked computing system.)
Claim 13 is rejected for reasons stated for Claim 3 in view of the Claim 10 rejection.
Claim 17 is rejected for reasons stated for Claim 8 in view of Claim 14 rejection.

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tran and AAPA in view of US 20130096906 to Niemeyer (“Niemeyer”).
Regarding Claim 9:  “The camera of claim 4, 
wherein the extension interface is further configured to implement communication between the camera and the extension device using a wireless communications technology, and (“an ultra-wideband (UWB) wireless transceiver coupling the imager” Tran, Paragraph 11.)
Tran does not teach:  “wherein the wireless communications technology comprises a Wi-Fi technology, a ZIGBEE technology, or a BLUETOOTH technology.”  
Niemeyer teaches that the claimed wireless elements are known substitutes in performing wireless communication between processors of various devices.  See Niemeyer, Paragraph 129 and also in Specification, Paragraph 38.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Tran and AAPA to implement the above claim feature as taught in Niemeyer, in order to communicate data between processors.  Niemeyer, Paragraph 129.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483